Citation Nr: 1000998	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-12 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel

INTRODUCTION


The Veteran's active military service extended from June 1971 
to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the service connection for 
PTSD.  

The record reveals diagnoses of PTSD, depression, and anxiety 
disorder.  Claims for service connection for PTSD, may 
encompass claims for service connection for all diagnosed 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 
1, 5 (2009).  Accordingly, the Board has recharacterized that 
issue.

In November 2009, the appellant testified at a hearing at the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, before the undersigned Veterans Law 
Judge.  A transcript of the hearing testimony is of record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Despite the Veteran's waiving of any error with respect to 
notice and duty to assist at the November 2009 hearing, he 
has not received notice for all five elements of a service 
connection claim pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since the case requires remand for other 
reasons, he should be provided this notice.  

The record reveals diagnoses of different psychiatric 
disabilities including PTSD, depression, and anxiety 
disorder.  

The RO has been unable to confirm the in-service stressors 
alleged by the Veteran.  One stressor is that the Veteran 
claims to have occurred is, during service in Vietnam, he and 
a friend were subjected to an armed robbery attempt.  He 
claims that the two of them fought back an killed one of the 
attackers.  This appears to meet the criteria of a personal 
assault within the meaning of 38 C.F.R. § 3.304 (f)(4).  
Accordingly, the appropriate development needs to be 
conducted with respect to the claim in relation to PTSD.  

The Veteran needs to be accorded a VA psychiatric 
Compensation and Pension examination.  When the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)


1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); and Dingess. The 
notice should explain all five elements 
of a service connection claim: 1) 
veteran status; 2) existence of a 
disability; 3) a connection between the 
veteran's service and the disability; 
4) degree of disability;  and 5) 
effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The veteran should be asked to 
identify when he first sought treatment 
for a psychiatric disorder and when he 
was first diagnosed with a psychiatric 
disability.  He should provide a list 
containing the names of all health care 
professionals and/or facilities (private 
and governmental) where he had been 
treated for his claimed psychiatric 
disabilities since his separation from 
service in 1973.  Subsequently, and after 
securing the proper authorizations where 
necessary, arrange to obtain all the 
records of treatment from all the sources 
listed by the veteran that are not 
already on file.  Obtain all the records 
of any treatment at VA facilities, which 
are not already on file.  

3.  Develop the Veteran's claim in 
accordance with M21-1 provisions 
concerning claims for service connection 
for PTSD based on personal assault.  This 
includes, but is not limited to, notifying 
the Veteran of the opportunity to furnish, 
or to advise VA of the potential source or 
sources of evidence other than his service 
records or evidence of behavioral changes 
that might constitute credible supporting 
evidence of his purported in-service 
stressor.  Specific examples of 
corroborating alternative evidence should 
be provided.  In particular, he should be 
given the opportunity to present 
statements of friends, family, and former 
service members attesting to any change in 
his behavior or events he confided to 
them.  It may also require that the 
veteran provide another statement 
containing as much detail as possible 
regarding the stressors which he claims he 
was exposed to during active service to 
include specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

4.  Schedule the Veteran for a VA 
psychiatric examination with 
consideration of the criteria for PTSD.  
The report of examination should 
include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  If there are 
different psychiatric disorders, 
attempt to reconcile the diagnoses and 
specify which symptoms are associated 
with and which disorders are part of or 
caused by the service-connected 
disorder.  If certain symptomatology 
cannot be disassociated from one 
disorder or another, it should be 
specified.  All necessary special 
studies or tests including 
psychological testing are to be 
accomplished.  

The examiner should elicit a specific 
history of the Veteran's stressors, 
both during and after service, and 
indicate if any of these stressors is 
the cause of the psychiatric 
disabilities diagnosed.  

The examiner should review the evidence 
of record with attention to the service 
treatment records and provide the 
following opinion:

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current psychiatric disorder is 
related to the Veteran's active 
military service?  

Assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the examiner include a 
definition of the numerical code assigned.  
Thurber v. Brown, 5 Vet. App. 119 (1993).  
The diagnosis should be in accordance with 
the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide a complete 
rationale for all conclusions reached.

5.  Following the above, readjudicate the 
Veteran's claim for service connection 
for a psychiatric disability, to include 
PTSD.  If the benefit on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued, and the veteran 
and his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

